 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlenco, a Division of Redman Building Products,Inc. and International Chemical WorkersUnion, Local 780, AFL-CIO. Case 23-CA-7552August 21, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn March 11, 1980, Administrative Law JudgeLeonard N. Cohen issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed limited exceptions and a supportingbrief to which Respondent filed n answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Alenco, a Divi-sion of Redman Building Products, Inc., Bryan,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.i We hereby grant Respondent's. request that the transcript be correct-ed to reflect that the correct spelling of the name of its production man-ager is ()car "Beard." not "Blird-DECISIONSTATEMENT OF TrHE CASELEONARD N. COHEN, Administrative Law Judge: Thismatter was heard before me in Bryan, Texas, on Septem-ber 20, 1979.' On July 30, the Acting Regional Directorfor Region 23 of the National Labor Relations Boardissued a complaint and notice of hearing based on unfairlabor practice charges originally filed on June 13, alleg-ing violations of Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended, 29 U.S.C. § 151, etseq., herein called the Act.I tlnless otherAle st atcd, all (lates occurred ill 197t251 NLRB No. 67Issues1. Whether Respondent violated Section 8(a)(5) of theAct by failing and refusing to provide certain wage datarequested by the Union.2. Whether Respondent threatened employees in viola-tion of Section 8(a)(1) of the Act.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Coun-sel for both parties filed briefs which have been carefullyconsidered.Upon the entire record of the case2and from my ob-servation of the witnesses and their demeanor, I makethe following:FINI)INGS OF FACTI- .JURISDIICTIONRespondent is a Delaware corporation with its princi-pal office and place of business located in Bryan, Texas,where it is engaged in the manufacture, assembly, anddistribution of metal windows and other products.During the past 12 months, Respondent, in the courseand conduct of its business operations, purchased prod-ucts, goods, and materials valued in excess of $50,000 di-rectly from outside the State of Texas. Accordingly, Ifind that, at all times material herein, Respondent hasbeen an employer engaged in commerce and operationsaffecting commerce within the meaning of Section 2(6)and (7) of the Act.11. HE lABOR ORGANIZATION INVOL.VEDRespondent admits and I find that InternationalChemical Workers Union, Local 780, AFL-CIO, hereincalled the Union, is, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR I ABOR PRACTICESA. FactsExcept as specifically, noted, the material facts are notin dispute. The Union has represented Respondent's pro-duction and maintenance employees employed at itsBryan, Texas, facility since approximately 1965 and Re-spondent and the Union have been parties to a series ofcollective-bargaining agreements, the last of which has aterm from December 12, 977, to November 30. 1980.The only employees involved in the instant dispute arethe approximately 13 employees employed in Group 117in the screening department.As set forth in appendix A, section 1, of the currentcontract, the following minimum base rates for theperiod December 1977 through November 1979 for paygrades I and II are as follows:In December 1977, pay grade 1, $3.30: pay grade II,$3.40. In December 1978, pay grade 1, $3.60; pay grade11 $3.70.2 Rc.pitlid tl iled ai ll ou(ll 1{ .rrC t1h tranllscr lpt Iis ll)ppIlsedIll ,jlln i% }Clh! ,l l ilc j anId i n, ,t ei ~)rl 1 the ff icli al rccrdl ALENCO387With the exception of a "tie-person" who is classifiedas a pay grade I employee and a "leadman" who is clas-sified as a pay grade IV employee, the remaining em-ployees within group 117 are classified as pay grade 11screeners.Additionally, the current agreement also provides inarticle 18, section 4, that "it is understood and agreedthat the Company may establish incentive rates whichwould result in compensation of not less than theamounts as provided in Appendix A."On Friday, March 16, Joyce Rattler, a screener ingroup 117 compared her pay stub with the pay stub ofSylvia Pena, a grade I processor employed in Group 116.These pay stubs appeared to indicate that both Rattlerand Pena were being paid a base rate of $3.60 an hour.Additionally, Pena's pay stub indicated that she received$40.13 "incentive pay" while Rattler received $10.40extra as "incentive pay." On the following Monday, Rat-tler complained to her foreman, Joe Salavoe, who aftercomparing the two pay stubs commented that there wasa mistake since the extra 10 cents an hour between paygrade I and pay grade 11 should have been reflected inthe "leadman" column on the pay stub. Salavoe suggest-ed that Rattler take the matter to the personnel depart-ment.That same day, Rattler ran into Alvin Phelps, a fellowemployee and local union president, and spoke to himabout the matter. Together they went to speak to LonnieCarey, Respondent's payroll engineer, but were unableto do so since Carey was then preparing to leave theplant for a trip to Dallas.On Thursday, March 22, Phelps, Rattler, Union Ste-ward George Carrillo, and Steve Fischer, a special rep-resentative of the International, met with Respondent'sacting personnel manager, Ronald Baker. During thecourse of this meeting, the union representatives com-plained that screeners in group 117 were being under-paid. Baker explained that the pay grade II screeners ingroup 117 were receiving their proper hourly rate andthat the 10 cents an hour difference between grade I andgrade II was being included in the incentive paycolumn.3The meeting ended when Baker suggested thatthey meet the following day at which time Respondentwould have someone present who would be more famil-iar with Respondent's payroll procedures.On Friday, March 23, the same four individuals repre-senting the Union met with Baker and Oscar Baird, Re-spondent's residential production manager.4When ques-tioned over the discrepancy, Baird attempted to explain,as had Baker the previous day, that while the extra 10cents an hour for skill differential did not show up aseither part of their regular pay or as a separate item on:' On he eening preceding this meeling. Haker recepied a call fromCarey who explained to him Ihal Ralller and I'helps had heen to see himregarding a paroll problenm4 oth lhe (ene ral Counsel and Repoinden Is counsel in their post-hearing briefs spelled the name of Resporidenl's residential produclionmanager da "HCard" oth the complailt anid Ihe anlU cr ais ,Cll a.s theofficial court rporter'N Iranlicrlipl pelllthe ialieC a, "IalNRaid :Ulrthlt, Re-,piindellt's motion l corirletli the trallsCrlpl doc oli include .i rqu tthat Ihe pelling of this nlame he Ih.iliged iJtasld o) the ico rl rl heflir, 1il.I carl, therefoir. (ill ;isilllC ti bolh hl tl ill l s i.e lllrrct iln theirbriefs regardinig the spelhig t is nicthe pay stub, the employees waere nonetheless receiving itas part of the incentive pay. This explanantion did netsatisfy the union representatives who pointed out thatsince 2 of the 13 employees in group 117 were not in paygrade II, Respondent's method permitted these employ-ees to unfairly draw upon the incentive pool. During thecourse of the meeting, Baird called in an accounting de-partment employee who brought in a computer printout.The union representatives scanned the printout brieflybut remained unsatisfied. When Fischer asked Baird ifRespondent could produce some kind of records thatwould help him to understand where the 10 cents anhour went, Baird answered that he would have somecharts prepared which would put the facts in a moreconcise and easily understood fashion. Baird suggestedthat the parties meet again on March 30.With the exception of Carrillo, the same individualsmet on Friday, March 30. At the outset of the meeting,Respondent presented a chart to the Union which alleg-edly represented the weekly earning calculations for Rat-tler and Adam Lopez, another pay grade 11 screener ingroup 117 for the period December 25, 1978, to March18, 1979. Additionally, this chart also showred the paycalculations for Victoria Garcia, the grade I tie personemployed in Group 117, for the weeks of March 4 thruMarch 18, 1979. According to this six-column chart, Rat-tler and Lopez received overpayments each week of be-tween I and 4 cents an hour and Garcia received over-payments of 11 and 12 cents an hour each week. Utiliz-ing this chart, Baker then attempted to explain Respon-dent's calculations.5After listening to Baker's explana-tion, the union representatives indicated that they notonly did not understand Baker's explanation but thexwere not convinced that what Baker said was necessarilytrue. When Fischer asked Baird if Respondent wouldshow him the documents on payroll and incentive pay,Baird replied that he (Baird) did not have the authorityto do so and that Fischer should submit a formal writtenrequest. Fischer answered that he would do so.At some point during this meeting, apparently eitherimmediately before or after the conversation set forth inthe preceding paragraph, Baird noted that Respondenthad uncovered the fact that its method of calculation re-sulted in slight overpayments and Respondent would, asit always had, correct the mistake brought to its atten-tion. Specifically, Baird stated that Respondent would inthe future show the 10-cent hourly skill differential forpay grade II screeners in Group 117 in the leadman'scolumn on the employees' weekly pay stubs and that as aresult of this change there would be no further overpay-ments.s The testimony regarding this explanation was highly technical andadmittedly confusing Counsel for Respondent, in his post-hearing brief.accurately summarized the testimony regarding Respondent's payroll cal-culation methods as follows "Each employee's total hours of work perweek was multiplied by the 3 60 base rate The incentive standards werefigured on the bases of 53 7 rate (i e, the 5360 base plus 10 cents skilldifferential) and employees gross pay thus consisted of his regular hoursmultiplied by the $3 60 rate plus the amount of the ncentlve pay earnedwhich included the 10 cents skill differential Since the It) cents skill dif-ferential was included in the incentive rate. it did not show up on thecheck stubs under leadman's column "AL EN CO 3117 388DECISIONS OF NATIONAL. LABO()R RELAI()NS BO()ARDRattler and Phelps, in essence, both testified that Fi-scher answered that Respondent could and should placethe 10 cents an hour in the leadman's column on the em-ployees' pay stubs but that Respondent should not makeany other changes in the records.Baker's and Baird's recollections on this point areslightly different than those of Rattler and Phelps. Ac-cording to both Baker and Baird, Fischer objected toany change that would result in a unilateral reduction inpay until the matter was resolved to the Union's satisfac-tion. I need not resolve this dispute and will for the pur-poses of my decision treat the evidence in the light mostfavorable to Respondent.By letter dated April 5, Fischer, on behalf of theUnion, formally requested certain information. This letterstates:Dear Sirs:The undersigned, as the duly authorized employ-ee representative hereby requests a copy of the fol-lowing information:I. "Foreman's Daily Report" from December 12,1977 to the present date of the Screening Depart-ment, Group # 1172. Incentive Standards of the Screening Depart-ment, Group #117, in effect as of December 12,1977 and to include any changes made in these In-centive Standards from December 12, 1977 to thepresent date.3. Payroll records of all employees coveredunder the "Agreement" who have worked in theScreening Department, Group #117, since Decem-ber 12, 1977 to the present date.The Union hereby protests the unilateral reduc-tion of pay rates for the Screeners taken by theCompany on the matter and demands that no actionbe instituted until agreement is reached.Failure to provide the necessary information byApril 20, 1979, will be interpreted as a refusal toprovide information necessary for collective bar-gaining purposes.Phelps testified that all three sets of documents re-quested in the April 5 letter would be necessary in orderto determine how the employees in Group 117 werebeing paid. Respondent does not dispute this statement.A day or two later, Baker informed John Dulske, Re-spondent's national personnel director, of this letter andDulske in turn instructed Baker to set up a meeting withthe Union in an attempt to resolve the problem. OnApril 16, Phelps, on behalf of the Union, met withBaker, Dulske, and Baird.With the exception of one statement Dulske allegedlymade during this conversation with reference to thecourse of action the Union could take if Respondent didnot furnish the requested information, the testimony bythe four participants at the April 16 meeting is not in dis-pute. Phelps testified at greater length and in greaterdetail than did Respondent's witnesses and except wherespecifically noted, the following account is based on hisuncontroverted testimony.At the outset, Dulske asked why the Union neededthis information. Phelps answered that Fischer's April 5letter was self-explanatory. Phelps further testified thatthis question was repeated several times during the meet-ing and that Phelps answered that the information in-volved a problem with the screeners and that he couldnot give Dulske an answer since Fischer, and not he, hadwritten the April 5 letter. Dulske answered that he didnot understand since the contract gave Respondent theright to set incentive standards. Phelps replied that hewas not sure that the Union, from merely looking at afew pay stubs, could verify that employees were receiv-ing at least their proper pay and when in doubt they hada right to request this type of information. Dulske andPhelps then briefly discussed the entire concept of incen-tive pay with Phelps taking the position that the majorityof the employees did not favor such a plan.The majority of the remaining conversation was spentdiscussing the time period for which the information wasnecessary. Dulske asked if the parties could reach a com-promise with the Union accepting the information backto January 1979. Phelps answered that the Union wouldat least need the information back to December 1978when the wage rates became effective.6Phelps indicatedthat Respondent's compromise offer was acceptable tohim but that he would have to talk to Fischer beforemaking a commitment.The subject of costs and methods of furnishing the re-quested information was also discussed. Phelps testifiedwithout contradiction that, when discussing the Union'srequest for the information dating from December 1977,Dulske stated that it could be expensive and asked if theUnion was willing to pay for it. Phelps answered thatthe Union would certainly consider it.7Dulske also testified without contradiction that, duringthis portion of the discussion, he asked Phelps how theUnion wanted the information. Phelps answered that Re-spondent should just pile and tie the records up in car-tons and send it to the Union. Dulske answered that theywould do just that but that there might be some delaysince Respondent was then undergoing a year end audit.I credit both Phelps' and Dulske's testimony regardingthe matters set forth above. As noted, neither account iscontroverted and both versions appear to be merely dif-ferent portions of the same conversation.A controversy does exist, however, over one smallsegment of this meeting. According to Phelps, after hehad indicated that the Union had the right to the infor-mation, Dulske stated, "Yes, you're right and you prob-ably know your rights too about going to the LaborBoard to get this information, but if you keep insistingon all the information, you know this stuff costs us a lotof money, we'll make it hard on you, you're going tohave to wind up going to the Board to get this informa-tion and it could take years to get this information."l)lsk tslificd lthait n this pr inl hi further st.ltcd ithai , if the tililrIosllld sOillit priohlclll aftter rcltcsi\llg Ihe rord, frml D)ecemnh r 1976.Rcp mdlcil v,iould he illilng t dicu, IIt all, l I hey hid heet rilig.o gl hbck further iii Iti lI)uIlsks iiied liT a. llt h ' ti i t r he h.aring, he had no idea htnTlli ll 'mphlsc, \crt a,,igL'd 1 growp 117 I)ulske slited thai theuiLhtlh r I MIfCICId Clllt1\ e L a 1il L d lii t been lI' lrCe from 2 Ilo 1(X) ALENCO389Dulske specifically denied ever mentioning the LaborBoard at any time during this meeting with Phelps. Ac-cording to Dulske, after Phelps mentioned that theUnion had certain rights, Dulske agreed adding that Re-spondent also had rights. Dulske further stated that heinformed Phelps that the Union could go to court at anytime and that the courts would have to decide on the va-lidity of the Union getting the information. NeitherBaker nor Baird who were present at this meeting testi-fied on this matter. I need not resolve this issue since, asdiscussed infra, contrary to the General Counsel's con-tention, Phelps' version of Dulske's remark neitheramounts to an independent violation of Section 8(a)(1 ) orevidence, in these circumstances, of Respondent's badfaith in refusing to furnish the requested information.Although the subject was not discussed at this April16 meeting, sometime during that same week, Respon-dent changed its method of recording group 117, paygrade I's employees' wages by placing the extra 10-cent-an-hour skill differential in the leadman's column of thepay stubs."On the evening of April 16, Phelps talked to Fischerby telephone and Fischer instructed Phelps to informBaker that the Union would remain with its original pro-posal of seeking the information back to December 1977.On the following day, Phelps so informed Baker and, byletter dated April 17, Dulske, on behalf of Respondent,gave its written response to the Union's April 5 request.This letter states in its entirety:On Monday, April 16 we met with Mr. AlvinPhelps, President of the International ChemicalWorkers Union Local 780, and discussed your letterof April 5, 1979 to Mr. Ron Baker. The result ofthe meeting is appended below.1. We would supply the information you requirea. foreman 3-part form for Group 117, Depart-ment Screenb. incentive rates for Group 117, DepartmentScreenc. payroll records for Group 117, DepartmentScreen2. This information will be supplied for theperiod December 1, 1978 through March 31, 1979.3. The information will be supplied to the Presi-dent of Local 780 in a reasonable period of time.We received word by phone today (April 17,1979) that you want the information as outlined inyour letter of April 5. This is not what we agreedto in our meeting with the local union president(Mr. Alvin Phelps).We will supply you with the payroll records asthey apply to Appendix A and Section I and Sec-tion 2 and Article 18 Section 4 of the Article ofAgreement dated December 12, 1977. This will bedone in a reasonable period of time.If you have any further questions feel free to callus.# Presumably, his change would hae firsl been reflected on the paystubs given to employee, (on Frida,. April IXIn mid-May, Phelps, Fischer, Rattler, and Union Ste-ward Young met with Dulske, Baird, and Baker. Duringthe course of this meeting, Fischer asked Dulske if Re-spondent were going to supply the information requestedin its April 5 letter. Dulske replied that they would onlysupply what was in his April 17 letter. Dulske then readfrom his letter the information to be furnished.9By letter dated May 29, the Union, through Fischer,notified Respondent that it was seeking to arbitrate itsgrievance over Respondent's alleged "unilateral reduc-tion of pay rates for screeners in group #117." No fur-ther action relating to this grievance has been taken byeither party at the time of hearing.Dulske and Fischer met for the last time preceding thehearing on September 13. During the course of thismeeting, Dulske repeatedly asked Fischer if the griev-ance on the unilateral reduction of pay rates was basedon its April 5 grievance. On each such occasion, Fischerresponded that it was. At one point during the discus-sion, Dulske asked Fischer if he would reconsider andaccept Respondent's offer of the requested informationfor the period December 12, 1978, to March 31, 1979. Fi-scher answered Dulske by asking the question of whatguarantee he would have that, if the Union found some-thing wrong, it would be able to go back to the recordsdating from December 1977. Dulske answered that, if theUnion claimed a discrepancy from a review of the De-cember 1978 to March 1979 documents, Respondentwould be willing to discuss the possibility of subsequent-ly furnishing the earlier material. Fischer replied that hewould need a guarantee that the Union would receivethe information dating from December 1977 before itcould accept Respondent's compromise offer.At the time of hearing, none of the requested informa-tion had been supplied to the Union.B. Contentions of the PartiesThe General Counsel contends that the instant casepresents a straight forward refusal by Respondent at alltimes to furnish the Union relevant information regard-ing wages of employees which it represents. In thisregard, the General Counsel argues that Fischer's use ofthe phrase in his April 5 letter "the Union hereby pro-tests the unilateral reduction of pay rates for screenerstaken by the Company on the matter" simply refers tothe Union's belief, as discussed with Respondent in themeetings of March 23 and 30, that Respondent may nothave been paying employees in group 117 the wagescalled for by the contract. Further, the General Counselargues that the phrase in Fischer's April 5 letter reading"and demands that no further action be instituted untilagreement is reached" refers simply to its concern thatRespondent, pursuant to its claim that it was in factmaking overpayments, would take corrective action' In point 2 of the Union's April 5 letter, the Union seeks "incentivestandards of the screening department." Respondent, in its April 17 letter,agrees to furnish "incentive rates." While this difference in language wasnot fully explained at either the hearing or in the counsels' post-heanngbriefs, the Union in various discussions after Apnl 17 in effect modifiedits original proposal and accepted Respondent's characterization of thedocuments to be furnished as "incentive rates."ALENCO 389 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich might include docking the employees' wages forany such alleged overpayments that may have occurredin the past.Respondent's position is not so easily describable.First, Respondent contends that the Union initiallysought certain information in connection with Rattler'sspecific grievance relating to whether she and other paygrade 11 screeners in group 117 were receiving the payrates set forth in the contract and that Respondent at alltimes indicated a willingness to furnish all the requestedinformation which could be relevant to such a griev-ance.'0Respondent next argues that, when at the March30 meeting, it exceeded to the Union's demand and ex-pressed its intention to correct the problem by showingthe extra 10-cent-an-hour differential on the pay stubsunder the leadman's column, the Union, fearing that em-ployees would receive no further overpayments, modi-fied, expanded, and asserted a new claim. In this regard,Respondent alleges that the Union's contention in itsApril 5 letter that Respondent made "a unilateral reduc-tion in pay rates" refers only to Respondent's announcedintention to correct its method of computing the incen-tive rates, an action undeniably within its sole authorityunder the contract. Under this theory, the Union had nolegal right to pursue a grievance relating to incentivepay calculations and computations. Finally, Respondentargues that, even if the Union had such a right, Respon-dent offered to furnish the only information relevant tosuch a grievance. Again, it contends that any informationpreceding December 12, 1978, is not relevant on thequestion of whether employees were paid according tocontract.In support of this theory, as well as its contention thatthe Union has exhibited bad faith throughout, Respon-dent relies on the following factors: (I) the specific lan-guage in the Union's April 5 letter, (2) the fact that onseveral occasions Union Officials Phelps and Fischerreaffirmed their position that the information was soughtin connection with the processing of a grievance over"unilateral reduction of wages," (3) the Union's demandfor arbitration over the alleged unilateral reduction, (4)the Union's arbitrary conduct in refusing to accept Re-spondent's offers of relevant information, and (5) theUnion's adopting of inconsistent positions before theBoard. "'o Under Respondent's theory, no wage information preceding Decem-ber 12, 1978, could possibly be relevant to this initial grievance sinceduring the first year of the contract, December 12, 1977, to December12, 1978, all employees in group 117 were classified as grade I." The body of the original charge filed on June 13 reads, in part:On May 10th, 1979, Mr. John Dulske ...refused to provide theemployees bargaining representative with information requested onALENCO's incentive rates and foreman 3-part form, Group 117Screen Department, This information was requested in writing onApril 5th, 1979 because of a grevience [sic] that was initiated protest-ing the unilateral reduction of pay rates for the Screeners. This gre-vience [sic] is now pending arbitration and the study on the completeIncentive Plan along with the above mentioned requested informa-tion should be made available to the employee representatives inorder to provide the information necessary for collective bargainingpurposes in this matter.The first amended charge filed on July 12 merely reads:Since on or about April 5, 1979, the above-named employer, by itsofficers, agents, and representatives, has refused to bargain with theIV. CONCLUSIONSA. The 8(a)(5) AllegationNeither the operative facts nor the relevant legal pre-cedents support, in my view, Respondent's theory of thecase.As the Board stated in Andy Johnson Co., Inc., 230NLRB 308, 309 (1977):It is well established that wage and employmentinformation pertaining to bargaining unit employeesis presumptively relevant for the purposes of collec-tive bargaining and contract administration inas-much as such information concerns the heart of theemployer-employee relationship, and that such in-formation must be provided upon request to theunit employees' bargaining representative.2In addi-tion, it is well settled that a union is not required toshow the precise relevance of such requested infor-mation unless the employer comes forth with effec-tive rebuttal.32 Western Elecric,. Inc., 225 NLRH 1378 (1976); lrotel Enter-proses. Inc.. d/b/a Royal Inn of South Bend, 224 NLRB 811) (1976)WarIhouse Foods, A Dvviion oJ' M. E Carter and Company. Ic.. 223NLRB 506 (1976); Dynamic Machine Co., 221 NLRB 1140 (1975).Building Construcrion Employers Association of Lincoln, Nbraskaand M W Anderson Construcrrion Co., 185 NLRB 34 (1970); CowlesCommnunicationv. In(., 172 NLRH 19(19 (1968) Curtiss-Wright Cor-poratiln. Wright 4Aeronautical Division, 145 NI.RB 152 (1963), cenfd347 F 2d 61 (C.A 3 1965)' Curtiss-Wright Corporation. Wright A,4ronautical Di_.. upra at69 We note that the unfair labor practice charge filed by theUnion stated, inter alia, that "the requested information is relevantto the needs of Local #114 in determining whether the contracthas been adhered to, and helher there is a basis for filing a gries-alice under the agreement."Respondent makes no claim that the three types ofdocuments requested would not be absolutely necessaryto the Union in making a determination whether the em-ployees in group 117 were paid according to the terms ofthe contract.Likewise, Respondent makes no claim that the infor-mation would be burdensome or time consuming togather or would have the probability of causing econom-ic injury to it. 12Respondent instead, as set forth above, bases its de-fense on a claim that the Union sought the informationsolely with regard to a grievance over the method Re-spondent utilized in computing, calculating. and report-ing on the employees' pay stubs the incentive rates,which by contract, was a matter left solely to its discre-tion and authority. Additionally, Respondent contendsINTERNATIONAL CHEMICAL WORKERS UNION, LOCAL780. the representative of the Employer's employees in a unit appro-priate for collective bargaining, by refusing to furnish the above-named union with information necessary to the union's performanceof its duties as the collective bargaining representative of those em-ployees.1 See Western Massachusetts Electric Company. v. N.L.R.B., 589 F2d42. 47 (1978). As noted above. Dulske testified that even at the time ofthe hearing, he had no idea of the number of employees in group 117Additionally, the Unlion on several occasions indicated a willingness to atleast discuss paying the costs of gathering and copying the requested in-formation ALENCO391that in any event the documents sought for the period ofDecember 12, 1977, to December 12, 1978, are irrelevantto any legitimate purpose or right that the Union mayhave as the bargaining agent of the affected employeesand that the Union's refusal of its offer to furnish the rel-evant information for the period of December 12, 1978,to March 31, 1979, excused it of any liability in thismatter.With regard to the purpose of the Union's requestingthe information, the evidence establishes that Respondentwas well aware at the time it received the Union's April5 letter that the Union had serious doubts that Respon-dent was paying its group 117 screeners the wage rateprovided for in the contract. That Respondent's explana-tions offered at the March 23 and 30 meetings did notalleviate such doubts is not surprising in view of thecomplexity of Respondent's method of calculating as ex-plained at both these meetings'" and at hearing. In factat both of the March meetings, the union representativesrequested additional documentation which would demon-strate exactly what pay rates the employees involvedwere receiving. In response to Fischer's oral request atthe March 30 meeting, Respondent's representative toldFischer that Fischer should make such a request in writ-ing. Five days after this meeting, the Union filed such arequest.Respondent now contends that the purpose of the re-quest as submitted had changed and was now limited tomerely protesting Respondent's mechanistic change in itsmethod of calculations. Even viewing the evidence atthe March 30 meeting in the light most favorable to Re-spondent, its interpretation of the Union's April 5 letteris not, in these circumstances, reasonable. The Union'sletter specifically protests the alleged unilateral reductionof pay rates taken by Respondent. As Respondent read-ily concedes it only announced an intention to change itsmethod of calculation at the March 30 meeting. No suchchange was actually made for at least 2 to 2-1/2weeks. 1 4Notwithstanding both the fact that when in discussingRattler's grievance at the March 30 meeting Respondenthad specifically told the Union to file its request for in-formation in writing, ad the clear language of the re-quest itself, Respondent chose to give the Union's re-quest a highly technical and innovative interpretationraising for itself certain legal defenses. Respondent, how-ever, did not share this interpretation with the Union ateither the April 16 meeting with Phelps or in its writtenreply of April 17. In fact, no evidence was presented thatit ever prior to hearing informed the Union why it didnot feel legally obligated to furnish any of the requestedinformation. Instead, Respondent continued to assure theUnion that it would furnish the information but only forthe period December 12, 1978, to March 31, 1979. It is13 In this regard, I note that the chart prepared by Respondent for theUnion's use at the March 30 meeting was totally inadequate in explainingits payroll calculations.14 That he Union's use of the past tense in protesting action alreadytaken by Respondent was not attributable to sloppx draftsmanship isreadily apparent from a reading of the second phrase of the same para-graph where the Union further demands that no further action be institut-ed until an agreenment is reachedcurious that in these circumstances Respondent nevercommunicated its position to the Union.' 5Further evidence that Respondent did not treat theUnion's request as limited to areas which it believedwere strictly within its sole discretion and authorityunder the contract is demonstrated by the time periods itspecified in its April 17 letter. Respondent offered to fur-nish the information sought for the period December 1,1978, through March 31, 1979. The information offeredcould not have materially assisted the Union in investi-gating a unilateral change that did not take place until atleast April 16.Additionally, contrary to Respondent's contention. Iconclude that neither the Union's demand for arbitrationnor the language in the original and first amended chargeevidence any shifting of the Union's positions withregard to the need for the information. Likewise. Re-spondent has presented no evidence that the Union's re-quest for information was not made in good faith for thepurpose of collective bargaining. Based on the recordbefore me, it is apparent that Respondent's defense inthis regard is a product of afterthought and late inven-tion.Even if Respondent were correct in its belief that theUnion sought the information solely with regard to Re-spondent's mid-April change in its method of calculatingincentive pay, it is abundantly clear that the Union's un-derlying purpose was nonetheless to determine how em-ployees it represented were paid and whether Respon-dent was complying with the specific terms and condi-tions of the contract. Respondent cannot rely on a con-tract provision giving it the exclusive right to "establish"incentive rates to thwart the Union's right to police thecontract. Furthermore, the specific provision in the con-tract relied on by Respondent significantly also providesthat these incentive rates will not result in compensationless than the contract minimums. Accordingly, in thesecircumstances, the Union, even under Respondent'stheory of the facts, was seeking the information for a le-gitimate purpose of bargaining or grievance filing. TheBrooklyn Union Gas Company, 220 NLRB 189 (1975).Moreover, Respondent was fully apprised at the hear-ing of the Union's purpose in seeking the information.The Union's request is still outstanding t6 and its contin-ued failure to comply can no longer be attributed to aninadequacy of communications. t 7In Building Construction Employers Association of Lin-coln, Nebraska and M. W. Anderson Construction Co., 185NLRB 34 (1970), the Board, in finding that the employerviolated Section 8(a)(5) by their failure to furnish theunion with relevant wage data, rejected the employer's"s See the .4 S A.4bell Company, 230 NLRB 1112 1114(1977)iR Contrary to Respondent's contention the record does not demon-strate that the Union ever refused to accept an offer by Respondent tosupply part of the information sought What the Union did refuse toaccept was Respondent's offer to furnish some of the information on thespecific condition that the Ulnion would not subsequently seek further in-formation absent first a shos. ing to Respondent', satisfactilon that the re-cords demonstrated noncompliance b Respondent ith the pas proiissions of the conttract11 Connectoiur Light and Per Company. 229 NLRB 1032. 1035-1036(1977) Ohso Po(wur (mpanvr. 216 NLRB 987. 990-991, fn 9. (1975)ALENCO 391 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaim that the union's requesting wage data for a periodof some 24 months covered by an expired agreement,could have no bearing on the Union's administration ofthe existing contract. Here, the union requested wagedata of 16 months, the entire period of which was cov-ered by the current agreement.On the bases of the foregoing, I conclude that the in-formation requested by the Union in its letter of April 5and as modified in discussions with the Respondent onApril 16 and thereafter is relevant and essential to theperformance of its obligations as the bargaining represen-tative of Respondent's employees. Respondent has notasserted any valid reason for its refusal to provide the in-formation requested by the Union. Accordingly, I con-clude that, by failing and refusing to provide such infor-mation, Respondent refused to bargain collectively ingood faith in violation of Section 8(a)(5) and (1) of theAct.B. The Alleged Independent 8(a)(1) ViolationEven viewing Phelps' testimony concerning the April16 meeting in the light most favorable to the GeneralCounsel, I do not view Dulske's remarks as establishingan independent violation of Section 8(a)(1). In these cir-cumstances, Dulske's remark which was made in thecourse of negotiations over a grievance was no morethan a statement reflecting the Union's legal right toavail itself of the Board's process to obtain the requestedinformation. It was neither threatening nor coercive. Ac-cordingly, I shall recommend dismissal of that allegation.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.VI. THE REMEDYHaving found that Respondent has committed anunfair labor practice, I will recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposesand policies of the Act. Specifically, I will recommendthat it be ordered to provide the information requestedof it by the Union relating to wage data for employeesemployed in group 117 for the period December 12,1977, to April 5, 1979.CONCLUSIONS OF LAW1. The Respondent, Alenco, a Division of RedmanBuilding Products, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. International Chemical Workers Union, Local 780,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. At all times material herein, International ChemicalWorkers Union, Local 780, AFL-CIO, has been the ex-clusive representative for purposes of collective bargain-ing of the employees in the following described unit:All production and maintenance employees, includ-ing plant clericals, shipping and/or receiving clerks,inspectors, leadmen, warehousemen and dye makersemployed at Bryan, Texas facility, excluding tempo-rary employees, office clerical employees, produc-tion control employees, salesmen, over the roaddrivers, guards and watchmen and supervisors asdefined in the Act.4. Since on and after April 16, 1979, Respondent hasfailed and refused to provide the aforesaid collective-bar-gaining representative with information relating to wagesof certain employees employed in group 117 and, in sodoing, has violated Section 8(a)(5) and (1) of the Act.5. Respondent has not threatened its employees as al-leged as paragraph 14 of the complaint.Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER'8The Respondent, Alenco, a Division of Redman Build-ing Products, Inc., Bryant, Texas, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with InternationalChemical workers Union, Local 780, AFL-CIO, by re-fusing to furnish it with wage information for the periodof December 12, 1977, to April 5, 1979, for employeesemployed in group 117.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Furnish the Union, in writing, the wage informa-tion requested by it for employees employed in group117 for the period of December 12, 1977, to April 5,1979.(b) Post at its Bryan, Texas, facilities copies of the at-tached notice marked "Appendix."'9Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent's rep-resentatives, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicious places, includingall places where notices to employees are customarily18 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed aived fr all purposesA In the eent that this ()rder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-allt to a Judgment of the United States Court of Appeals Enforcing anOrder of' the National lIabor Relatiotns Board" ALENCO393WE Wll I NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE wII.I. upon request. bargain collectively withInternational Chemical Workers Union. Local 780,AFL-CIO, by furnishing to the above-named labororganization as the exclusive representative of ouremployees in the bargaining unit described below,foreman's daily reports, incentive rates, and payrollrecords for employees employed in group 117 forthe period December 12, 1977, to April 5, 1979.The bargaining unit is:All production and maintenance employees, in-cluding plant clericals, shipping and/or receivingclerks, inspectors, leadmen, warehousemen anddye makers employed at our Bryan, Texas facili-ty, excluding temporary employees, office cleri-cal employees, production control employees,salesmen, over the road drivers, guards andwatchmen and supervisors as defined in the Act.At ENCO, A DIVISION OF REDMAN BUn I)-ING( PRODUCIS, INC.posted. Reasonable steps shall be taken by Respondent toinsure that notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS ASO RECOMMENDED that insofar as the com-plaint alleges matters which have not been found hereinto have violated the Act, the complaint is hereby dis-missed.APPENDIXNoriCI TO EMPI.OYESPOSIuD BY ORDIFR or THI.NATIONA. LABOR REIATIONS BOARDAn Agency of the United States GovernmentWe WI.l. NOT refuse to bargain collectively withInternational Chemical Workers Union, Local 780,AFL-CIO, as the exclusive bargaining representa-tive of our employees by refusing to furnish saidlabor organization with foreman's daily reports, in-centive rates, and payroll records for employeesemployed in group 117 for the period December 12,1977, to April 5, 1979.